Citation Nr: 1106083	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.

2.  Entitlement to service connection for a chronic disorder of 
the ear drums (also claimed as hearing loss).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to 
September 1967.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) on behalf of the Roanoke, Virginia VARO.  
The Board remanded the matter in September 2009 for further 
development of the record.


FINDINGS OF FACT

1.  Service connection for hypertension was previously denied by 
the RO in a rating decision in May 2001.  The Veteran was 
notified of that decision but did not perfect a timely appeal and 
that decision became final.

2.  The evidence associated with the claims file since the May 
2001 rating decision is either cumulative or redundant of 
evidence previously of record or, if new, does not relate to 
unestablished facts necessary to substantiate the claim for 
service connection for hypertension and does not raise a 
reasonable possibility of substantiating the claim.

3.  An ear disorder (claimed as hearing loss) was not shown in 
service, and any current ear disorder did not have its onset in 
service and is not otherwise shown to be due to an event or 
incident of the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The RO's rating decision in May 2001 denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  As the evidence received since May 2001 is not new and 
material, the claim of service connection for hypertension is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 2010); 38 C.F.R. 
§ 3.156 (2010).

3.  A disorder of the eardrums (claimed as hearing loss) is not 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in July 2007 and December 2009.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the July 
2007 letter.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material. The 
terms "new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  A review of the July 2007 VCAA notice shows 
the RO described what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Hypertension

Laws and Regulations- New and Material

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Factual Background and Analysis-New and Material

Service connection for hypertension was denied on the merits in 
an RO rating decision issued in May 2001.  The RO noted that the 
Veteran reported a history of elevated blood pressure on a report 
of medical history associated with his separation examination; 
however, the examiner found no indication of profile or treatment 
related thereto.  Otherwise, the service treatment records were 
negative for complaints of or treatment for hypertension.  The RO 
determined that hypertension neither occurred in nor was caused 
by service and did not manifest to a compensable degree within a 
year of the Veteran's discharge from service.  Accordingly, the 
RO denied service connection for this claim.  

Although properly notified, the Veteran did not file a timely 
appeal in regard to the May 2001 RO rating decision.  Thus, this 
decision became final.  The evidence of record at the time of the 
May 2001 denial included the Veteran's service treatment records 
and private treatment records dated through August 2000.  

The Veteran applied to reopen his claim in March 2007.  In the 
November 2007 rating decision, service connection for 
hypertension was denied.  The RO determined that new and material 
evidence had not been submitted to reopen the claim.  In this 
regard, the RO noted that the Veteran had not submitted evidence 
showing that hypertension began in or was aggravated by service 
or that the hypertension manifested to a compensable degree 
within a year of the Veteran's discharge from service.   

The evidence received since the May 2001 decision includes 
private treatment records, VA treatment records, records 
pertaining to the Veteran's Social Security Administration (SSA) 
claim and various lay statements submitted by and on behalf of 
the Veteran.  Significantly absent in this additional evidence is 
any competent evidence indicating a relationship between the 
Veteran's period of service and his claimed hypertension or 
evidence indicating hypertension manifested to a compensable 
degree within a year of the Veteran's discharge from service .  

Therefore, the Board finds that the items identified hereinabove 
are "new" evidence in the sense that they were not before the 
adjudicators in May 2001.  The new items of evidence, however, 
are not "material" because nothing therein shows the claimed 
hypertension is etiologically related to the Veteran's period of 
service or manifested to a compensable degree within the 
prescribed presumptive period, which were elements that led the 
claim to be originally denied.  Nothing in the additional 
evidence relates to an unestablished fact necessary to 
substantiate the claim or raises a reasonable possibility of 
substantiating the claim.  Under these circumstances, the Board 
must conclude that new and material evidence to reopen the claim 
of service connection for hypertension has not been received, and 
the RO's decision of May 2001 remains final.

In summary, like the previous evidence of record, the additional 
evidence simply fails to show the claimed hypertension was 
related to the Veteran's period of service or became manifest to 
a compensable degree within the applicable presumption period.  
As such, the additional evidence is not new and material and it 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of service connection for hypertension.  Because 
the Veteran has not presented new and material evidence 
sufficient to reopen the claim, the appeal must be denied on this 
basis.  As the Veteran in this case has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

Disorder of the Ear drums (claimed hearing loss)

Laws and Regulations- Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Factual Background and Analysis

The Veteran asserts that his disorder of the ear drums (claimed 
hearing loss) had its onset during his period of active service.  
The Board has reviewed the Veteran's service medical records and 
observes that they are entirely negative for complaints of, or 
treatment for, an ear disorder during service.  The earliest 
evidence of record of an ear disorder is a February 1990 private 
treatment record indicating a diagnosis of external otitis.  See 
Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint may be considered with 
other factors in the analysis of a service connection claim).  A 
March 2007 VA treatment record documents a normal anatomy of the 
ears without evidence of active disease.  A July 2007 VA 
treatment record documents a normal ear, nose and throat 
examination. 

Given its review of the record, the Board finds that service 
connection for disorder of the ear drums (claimed hearing loss) 
is not warranted in this case.  The Board is aware that private 
treatment records from the 1990s indicate that the Veteran has 
external otitis.  During an October 2000 disability examination 
for purposes of Social Security Administration disability 
benefits, no hearing loss or other ear disorder was noted.  More 
recent VA treatment records (May 2006 and March and July 2007) 
fail to document any current disorder of the ear.  In fact, in 
May 2006, a VA examiner noted no audio changes.  Regardless, none 
of the medical evidence of record contains an opinion or similar 
evidence linking external otitis or any other ear disorder back 
to service.  Simply stated, despite voluminous medical evidence 
submitted by the Veteran, no ear disorder has been identified.  
For this reason, service connection cannot be awarded.  

The Board is aware that the Veteran has not been afforded a VA 
examination, with an opinion as to the etiology of his claimed 
disorder of the ear drums (claimed hearing loss).  See 
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, however, there is no evidence linking his 
claimed ear disorder to service and no reasonable possibility 
that a VA examination would result in findings favorable to him.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Board emphasizes at this point that this decision does not 
imply that the Veteran is not sincere in his belief that his 
claimed disorder of the ear drums is causally related to his 
period of service.  Although he may sincerely believe that his 
ear disorder was the result of his service, as a lay person, he 
is not competent to render a medical diagnosis or an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  
The law is clear that for the award of service connection, the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In this case, the requirements have not 
been met.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the appellant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied.


	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been received to reopen the 
claim of service connection for hypertension, the appeal is 
denied.

Service connection for a chronic disorder of the ear drums (also 
claimed as hearing loss) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


